
	

113 S1189 IS: To adjust the boundaries of Paterson Great Falls National Historical Park to include Hinchliffe Stadium, and for other purposes. 
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1189
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Mr. Menendez (for
			 himself and Mr. Chiesa) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To adjust the boundaries of Paterson Great Falls National
		  Historical Park to include Hinchliffe Stadium, and for other purposes.
		  
	
	
		1.Paterson Great Falls National
			 Historical Park boundary adjustmentSection 7001 of the Omnibus Public Land
			 Management Act of 2009 (16 U.S.C. 410lll) is amended as follows:
			(1)In subsection
			 (b)(3)—
				(A)by striking
			 The Park shall and inserting (A) The Park
			 shall;
				(B)by redesignating
			 subparagraphs (A) through (G) as clauses (i) through (vii), respectively;
			 and
				(C)by adding at the
			 end the following:
					
						(B)In addition to the lands described in
				subparagraph (A), the Park shall include the approximately 6 acres of land
				Hinchliffe Stadium and generally depicted as the Boundary Modification
				Area on the map entitled Paterson Great Falls National Historical
				Park, numbered T03/120,155, and dated March 2013, which shall be
				administered as part of the Park in accordance with subsection
				(c)(1).
						.
				(2)In subsection
			 (b)(4), by striking The Map and inserting The Map and the
			 map referred to in paragraph (3)(B).
			
